Appeal from an order of the Appellate Term affirming a judgment of the City Court of the City of New York, County of Kings, in favor of plaintiffs, in an action to recover the purchase price of a mortgage certificate, with interest, after rescission on the ground of fraud. The only questions raised in this court were the lack of proper tender of the certificate and the ratification of the sale by subsequent acts of the plaintiff Kellerman. These were questions of fact. (Vail v. Reynolds, 118 N. Y. 297; Insurance Co. v. McCain, 96 U. S. 84; McNeilly v. Continental Life Ins. Co., 66 N. Y. 23; Adair v. Brimmer, 74 id. 539, 554; Pryor v. Foster, 130 id. 171, 176, 177; Whipple v. Prudential Ins. *722Co., 222 id. 39, 46; 27 C. J. pp. 22-24, and cases cited.) Order unanimously affirmed, with, costs. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.